The Chancellor
said the defendant Burtis, as a prior mortgagee, was entitled to his whole costs, including the costs of his answer, to he first paid out of the proceeds of *43the mortgaged premises, or to be paid by the complainant personally, in the discretion of the court; that in ordinary cases it was not necessary to- call for an answer from the prior mortgagee as to the amount due upon his mortgage, but the amount should be left to be settled by the master upon the usual order of reference, under the 134th rule of the court • and that if the complainant called for an answer from the prior mortgagee without any sufficient cause, he ought to be charged with the extra costs occasioned thereby, to be paid by him personally.